Exhibit 10.8
(WALTER INVESTMENT MANAGEMENT CORP. LOGO) [b82601b8260101.gif]
March 25, 2011
Brian Corey
1729 Oakland Road
Minnetonka, Minnesota 55305
Dear Brian:
We are pleased that you have agreed to accept the position of Senior Vice
President, General Counsel & Secretary of Green Tree Credit Solutions LLC
(collectively with its subsidiaries and affiliates, “GTCS” or the “Company”),
subject to the Closing of an acquisition of GTCS Holdings LLC by Walter
Investment Management Corp. (collectively with its subsidiaries and affiliates
“WIMC”) on the Closing Date (“Closing” and “Closing Date” being as defined in
that certain Membership Interest Purchase Agreement, dated as of March 25, 2011,
by and among GTCS Holdings LLC, GTH LLC and WIMC). This letter (the “Agreement”)
is intended to set forth the terms and conditions of your employment with the
Company. Your employment shall begin on the Closing Date (the “Effective Date”).
The term of this Agreement (the “Term”) shall continue until the close of
business on the first anniversary after the Effective Date. Thereafter, the Term
shall automatically extend annually for one year terms unless and until
terminated as provided herein. All capitalized terms that are not defined herein
are defined in Appendix 1 hereto.

1.   As SVP, General Counsel & Secretary of the Company, you shall report to and
serve at the direction of the President and CEO of the Company and you will be
responsible for managing the Company’s legal and compliance matters, advising
management on legal and governance issues, servicing as Secretary of the
Company, providing legal services to the Company’s nationwide loan servicing,
lending and insurance agency operations, and supervising the staff of the
Company’s Legal & Compliance Department.   2.   Your compensation package will
be as follows:

  (a)   Base Salary         Your Base Salary will be $260,000 per year which
shall be subject to annual review and increase (but not decrease) by the Board
of Directors of WIMC (the “Board of Directors” or the “Board”) and paid in
accordance with the payroll practices of the Company, as they may change from
time to time.     (b)   Bonus         Your annual target bonus will be, at a
minimum, 100% of your Base Salary, or $260,000 at your current Base Salary, with
the potential to increase your bonus to a

(WAC LISTED NYSE AMEX LOGO) [b82601b8260102.gif]
www.walterinvestment.com

 



--------------------------------------------------------------------------------



 



      maximum of 175% of your target bonus or $455,000 at your current Base
Salary; provided, however, that the actual amount of your bonus will be
dependent upon the achievement of the Company’s annual financial and other goals
consistent with those established for other members of executive management, as
well as the accomplishment of individual objectives, established annually by the
Board of Directors (the actual bonus awarded to you in any given year, which may
be greater or less than your target bonus is referred to herein as your “Annual
Bonus” for that year). Except as provided in sections 6(a), (b), and (d), below
to receive a bonus you must be employed through the end of the year for which
the bonus is payable (the “Bonus Year”). The bonus for a Bonus Year will be
payable to you during the next following year (the “Bonus Payment Year”)
immediately upon the closing of the Company’s books for the Bonus Year, but not
later than March 14 of the Bonus Payment Year (the date of payment being the
“Bonus Payment Date”). With respect to any Annual Bonus to be paid hereunder in
2012, such bonus shall be paid in accordance with the Company’s Annual 162(m)
Bonus Plan and to the extent possible, shall be structured to comply with
Section 162(m) of the Code as performance based compensation thereunder;
provided however, to the extent not deductible by the Company, such payment
shall be deferred until it can be paid by the Company on a tax deductible basis

  (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives and in
accordance with their terms, as they may change from time to time.     (iii)  
Participation in the Company’s retirement plan, generally applicable to salaried
employees as it may change from time to time and in accordance with its terms.
Your eligibility to participate will be consistent with the requirements of
ERISA.

-Page 2-



--------------------------------------------------------------------------------



 



  (iv)   Participation in the long-term incentive plan(s) of WIMC in effect from
time to time, will commence with the 2012 Company award cycle, and will be in an
amount generally consistent with other senior executives of WIMC taken as a
whole, as determined by WIMC’s Compensation and Human Resources Committee (the
“Compensation Committee”). The components of any award and the methodology for
determining the economic value shall be as provided in the plan(s) or otherwise
as determined by the Compensation Committee in its discretion.     (v)   For
2011, 20 days of annual vacation, less any days used prior to the Effective
Date, plus any remaining carry over vacation from 2010 pursuant to the Company’s
2010 vacation policy. For 2012 and beyond, 20 days of annual vacation with
carryover to be treated as per the Company’s vacation policy, as it may change
from time to time.     (vi)   Your Benefits under this Agreement, including
grants to you under the Company’s long-term incentive plan(s), will be subject
to periodic review and increase by the Board of Directors.

  (d)   Recapitalization         Any equity award agreement will provide that in
the event of any change in the capitalization of WIMC such as a stock split or a
corporate transaction such as a merger, consolidation, separation or otherwise,
the number and class of any equity you may have received, shall be equitably
adjusted by the Compensation Committee, in its sole discretion, to prevent
dilution or enlargement of rights.

3.   It is agreed and understood that your employment with the Company is to be
at will, and either you or the Company may terminate the employment relationship
at any time for any reason, with or without cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.   4.   You agree that all
inventions, improvements, trade secrets, reports, manuals, computer programs,
systems, tapes and other ideas and materials developed or invented by you during
the period of your employment with the Company, either solely or in
collaboration with others, which relate to the actual or anticipated business or
research of the Company or WIMC, which result from or are suggested by any work
you may do for the Company or WIMC, or which result from use of the Company’s
premises or the Company’s or its customers’ property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company or WIMC
as the case may be. You hereby assign to the Company your entire right and
interest in any such Developments, and will hereafter execute any documents in
connection therewith that the Company or WIMC may reasonably request.

-Page 3-



--------------------------------------------------------------------------------



 



5.   As an inducement to the Company to make this offer to you, you represent
and warrant that you are not a party to any agreement or obligation for personal
services, and there exists no impediment or restraint, contractual or otherwise
on your power, right or ability to accept this offer and to perform the duties
and obligations specified herein.   6.   In the event of a termination or
cessation of your employment with the Company for any reason, the sole rights
and obligations of the Company in connection with your termination shall be
those provided under the relevant provision below.

  (a)   In the event of your death during the Term, the Company will pay to you,
your beneficiaries or your estate, as the case may be, as soon as practicable
after your death, (i) the unpaid Base Salary through the date of your death,
plus payment of any bonus amount payable to you (as determined by the Board of
Directors) in respect of any bonus period ended prior to your termination of
employment, and payment for unreimbursed business expenses properly incurred and
submitted in accordance with Company policy (collectively, the “Compensation
Payments”), (ii) for any accrued but unused vacation days, to the extent and in
the amounts, if any, provided under the Company’s usual policies and
arrangements (the “Vacation Payment”), (iii) $54,555.78 as payment in full of
all amounts owed to you by the Company pursuant to the “legacy disability plan”
(the “Legacy Payment”) and (iv) an amount equal to the Annual Bonus paid or
payable in respect of the fiscal year occurring immediately prior to the fiscal
year in which your termination occurs, multiplied by (x) the number of days that
you were employed by the Company prior to your termination during such fiscal
year, divided by (y) 365 (the “Prorated Bonus”).     (b)   In the event you
suffer a Disability the Company may terminate your employment on written notice
thereof, and the Company will pay you (i) amounts payable pursuant to the terms
of any applicable disability insurance policy or similar arrangement (if any)
that the Company maintains, (ii) the Compensation Payments, (iii) the Vacation
Payment, (iv) the Legacy Payment, and (v) the Prorated Bonus.     (c)   In the
event your employment is terminated by the Company for Cause or by you other
than as a result of Constructive Termination, Disability, or death, the Company
will pay to you (i) unpaid Base Salary through the date of your termination,
plus (ii) the Legacy Payment and (iii) the Vacation Payment, and you will be
entitled to no other compensation, except as otherwise due to you under
applicable law or the terms of any applicable plan or program. You will not be
entitled, among other things, to the payment of any unpaid bonus payments in
respect of any period prior to your termination of employment.     (d)   (i) In
the event you are subjected to Involuntary Termination other than for Cause,
Disability or death, or you terminate your employment as a result of
Constructive

-Page 4-



--------------------------------------------------------------------------------



 



      Termination, the Company will (w) pay to you the Compensation Payments,
the Vacation Payment, the Legacy Payment and the Prorated Bonus, (x) continue to
pay your Base Salary then in effect and Annual Bonus (which, for such purpose,
shall equal the Annual Bonus paid or payable in respect of the fiscal year
occurring immediately prior to the fiscal year in which your termination
occurs), for a period of 12 months after your termination (the “Severance
Period”), paid in the same periodic installments as such Base Salary, (y) pay to
you, at the same times as the amounts described in clause (x) above, an amount
equal to the monthly excess of the cost of COBRA continuation coverage and the
amount active employees pay for similar coverage under the Company’s benefit
plans, until the earlier of the end of the Severance Period or until you are
eligible to receive comparable benefits from subsequent employment, and
(z) provide you with third party outplacement services in an amount not to
exceed $20,000 during the Severance Period. For purposes of clarification, the
Severance Period shall be 12 months regardless of how much time remains in the
then current Term of this Agreement. In other words, there shall be no
adjustment, up or down, to the amount of severance regardless of the amount of
time remaining in the then current Term at the time of termination.        
(ii) You will remain entitled to the severance set forth in subsection (i) above
notwithstanding the Company’s failure to extend any Term beyond its expiration
date.         (iii) Regarding your Annual Bonus, by way of example should you be
terminated on June 30 of 2012, you will be paid the Prorated Bonus for the year
in which you were terminated (which is equal to the Annual Bonus paid in respect
of 2011 prorated for the period from the January 1, 2012 through June 30, 2012),
plus an amount equal to 1 times the Annual Bonus paid in respect of 2011, to be
paid in equal installments over the 12 month severance period).        
(iv) Payment of the foregoing severance is subject to your execution, delivery
and non-revocation of the release attached hereto as Appendix 2 within thirty
(30) days following the termination of your employment, your compliance with the
provisions of Section 7 of this Agreement which shall survive termination of
this Agreement, and your resignation, effective as of the date of your
termination of employment, as an officer and/or director of the Company or any
of its subsidiaries or affiliates.         (v) Your right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Payment will be provided only if the filing of the claim for payment and
completion of the reimbursement payment can reasonably be completed by the end
of the calendar year following the year in which the expense is incurred.      
  (vi) In order to be entitled to the foregoing in the event of Constructive
Termination you must provide written notice, including details describing the
basis of your claim, to the Company within 60 days of the occurrence of the
event(s) giving rise to a claim of

-Page 5-



--------------------------------------------------------------------------------



 



      Constructive Termination and the Company will have 30 days to remedy any
non-compliance. In the event the Company fails or is unable to remedy any
non-compliance, the effective date of your termination of employment shall be
90 days from the date the Company received notice, unless otherwise agreed by
you and the Company. Should you fail to provide the foregoing notice, you will
thereafter be barred from receiving benefits based upon the events giving rise
to the claim.     (e)   Treatment of Grants of Equity — Any grants of equity
that you may receive subsequent to the date of this Agreement, and the
disposition of such awards in the event of the occurrence of any of the
circumstances set forth in subsections (a) — (d) above, shall be subject to the
terms and conditions of the plan(s) or program(s) under which the awards are
granted; provided, however, that to the extent not inconsistent with such
plan(s) or program(s), any such awards will provide that, in the event of
termination pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest,
or (ii) subsection (c) or (d) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited.     (f)   To be entitled to
severance benefits under this Section 6 you must terminate employment from the
Company. For this purpose, your termination of employment must be considered a
“separation from service” within the meaning of Code §409A(a)(2)(A)(i) and any
guidance or regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Company or WIMC that
result in the creation of customer goodwill. Therefore, following the
termination of employment under this Agreement for any reason and continuing for
a period of 12 months from the date of such termination (the “Restricted
Period”), unless the Board of Directors approves an exception, you shall not,
directly or indirectly, for yourself or on behalf of, or in conjunction with,
any other person, persons, company, partnership, corporation, business entity or
otherwise:

  (a)   Call upon, solicit, write, direct, divert, influence, accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Company or any corporation controlling, controlled
by, under common control with, or otherwise related to the Company or its
affiliates in each case, for any purpose that is inconsistent with this
non-compete provision;     (b)   Accept employment from or become an independent
contractor for any Competitor of the Company or WIMC; or

-Page 6-



--------------------------------------------------------------------------------



 



  (c)   Hire away any independent contractors or personnel of the Company or
WIMC and/or entice any such persons to leave the employ of the Company or WIMC
without the prior written consent of the Company or WIMC as the case may be;
provided, however, that the restriction contained in this clause (c) shall
extend through the one (1) year anniversary of the expiration of the Restricted
Period.

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason, neither you nor the Company nor WIMC shall, directly
or indirectly, for yourself or itself, or on behalf of, or in conjunction with,
any other person, persons, company, partnership, corporation, business entity or
otherwise:

  (a)   Make any statements or announcements or give anyone authority to make
any public statements or announcements concerning your termination with the
Company, or     (b)   Make any statements that are inflammatory, detrimental,
slanderous, or negative in any way to the interests of you or the Company or
WIMC.     (c)   Nothing in this section shall prevent either party from
testifying or responding truthfully to any request for discovery or testimony in
any judicial or quasi-judicial proceeding or any government inquiry,
investigation or other proceeding.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
and WIMC’s property, trade secrets and confidential information. You acknowledge
that the Company’s electronic communication systems (such as email and
voicemail) are maintained to assist in the conduct of the Company’s business and
that such systems and data exchanged or stored thereon are Company property. In
the event that you leave the employ of the Company, you will not disclose any
Company and WIMC’s trade secrets or confidential information you acquired while
an employee of the Company to any other person or entity, including without
limitation, a subsequent employer, or use such information in any manner.   10.
  If any of WIMC’s financial statements are required to be restated due to
errors, omissions, fraud, or misconduct, in each case, occurring after the
Effective Date, the Board may, in its sole discretion but acting in good faith,
direct that the Company recover all or a portion of any past or future
compensation paid by the Company to the employee after the Effective Date from
any employee with respect to any WIMC fiscal year for which the financial
results are negatively affected by such restatement; provided that, except as
otherwise required by applicable law, rules or regulations, the errors,
omissions, fraud, or misconduct giving rise to the restatement were made by you,
or otherwise under your control and with your knowledge. For purposes of this
paragraph, errors, omissions, fraud, or misconduct may include and is not
limited to circumstances where WIMC has been required to prepare an accounting
restatement due to material noncompliance with any financial reporting
requirement, as enforced by the SEC, and the Board of Directors has determined
in its sole discretion that an employee had knowledge of the material
noncompliance or the circumstances that gave rise to such noncompliance and
failed to take reasonable steps to bring it to the attention of the appropriate

-Page 7-



--------------------------------------------------------------------------------



 



    individuals within the Company or WIMC, or the employee personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur.   11.   Tax Compliance Delay in
Payment. If the Company or WIMC reasonably determines that any payment or
benefit due under this Agreement, or any other amount that may become due to you
after termination of employment, is subject to Section 409A of the Code, and
also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer, or
a subsidiary of a company, that has its stock publicly traded on an established
securities market or certain related entities have their stock traded on an
established securities market and you are a “key employee”, with the exact
meaning of “specified employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company and WIMC hereby retain discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   12.  
You acknowledge and agree that you have read this letter agreement carefully,
have been advised by the Company to consult with an attorney regarding its
contents, and that you fully understand the same.   13.   It is agreed and
understood that this acceptance letter shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company. This letter agreement will be interpreted
under and in accordance with the laws of the State of Minnesota without regard
to conflicts of laws. The parties hereto shall first seek to resolve any dispute
over the terms and conditions or application of this Agreement through non-
binding arbitration pursuant to the rules of the American Arbitration
Association (“AAA”). The arbitration will be heard by one arbitrator to be
chosen as provided by the rules of the AAA and shall be held in St. Paul,
Minnesota. In the event the dispute is not resolved through arbitration, either
party may submit the matter to the courts of the State of Minnesota situated in
St. Paul, Minnesota. In either case, if you prevail in the dispute, the Company
will pay your reasonable fees and costs in connection with the matter (including
attorneys’ fees). Whether you have prevailed or not shall be determined by the
arbitrator or the court, as the case may, or if the arbitrator or the court
declines to determine whether or not you have prevailed, you will be deemed to
have prevailed if, in the case of monetary damages you receive in excess of 50%
of what you demanded. Notwithstanding the foregoing, in the event

-Page 8-



--------------------------------------------------------------------------------



 



    of a breach or threatened breach of the provisions of section 7-9, the party
that is in breach or in threatened breach acknowledges and agrees that the other
party will suffer irreparable harm that is not subject to being cured with
monetary damages and that the Company shall be entitled to injunctive relief in
a state court of the State of Minnesota.   14.   You and the Company intend that
payments and benefits under this Agreement comply with Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In the event that any
provision of this Agreement is determined by you or the Company to not comply
with Code Section 409A, the Company shall fully cooperate with you to reform the
Agreement to correct such noncompliance to the extent permitted under any
guidance, procedure, or other method promulgated by the Internal Revenue Service
now or in the future that provides for such correction as a means to avoid or
mitigate any taxes, interest, or penalties that would otherwise be incurred by
you on account of such non-compliance.   15.   Survival. The provisions of the
following Sections shall survive termination or expiration of this Agreement, 4,
6-11 and 13.

END OF PAGE

-Page 9-



--------------------------------------------------------------------------------



 



If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me in the envelope provided and retain one copy
for your records.

          Very truly yours,

Walter Investment Management Corp.
      By:           Its: Chairman and Chief Executive Officer               

ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.
Signature____________________________ Date _____________

-Page 10-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“AAA” shall have the meaning set forth in Section 12 of this Agreement.
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) of this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of the Company, or (B) conviction of, or
plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Company or its reputation or which compromises your ability to
perform your job function, and/or act as a representative of the Company, or
(C) a willful failure to attempt to substantially perform your duties (other
than any such failure resulting from your Disability), after a written demand
for substantial performance is delivered to the you that specifically identifies
the manner in which the Company believes that you have not attempted to
substantially perform such duties, and you have failed to remedy the situation,
to the extent possible, within fifteen (15) business days of such written notice
from the Company or such longer time as may be reasonably required to remedy the
situation, but no longer than forty-five (45) calendar days. For purposes of
this definition, no act or failure to act on your part shall be considered to be
Cause if done, or omitted to be done, by you in good faith and with the
reasonable belief that the action or omission was in the best interests of, or
were not, in fact, materially detrimental to, the Company or a Company
subsidiary. The decision to terminate your employment for Cause, to take other
action or to take no action in response to such occurrence shall be in the sole
and exclusive discretion of the Board of Directors. If the Board of Directors
terminates your employment for Cause, the Company shall deliver written notice
of such termination to you, which notice shall include the factual basis for
your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5).
“Code” shall mean the Internal Revenue Code of 1986, as amended.

-Page 11-



--------------------------------------------------------------------------------



 



“Code Section 409A” shall have the meaning set forth in Section 13 of this
Agreement.
“Company” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Company Businesses” shall have the meaning set forth in the definition of
“Competitor.”
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.
“Compensation Payment” shall have the meaning set forth in Section 6(a) of this
Agreement.
“Competitor” shall mean any business or division or unit of any business which
provides, in whole or in part, and in the United States of America, the same or
similar services and/or products offered by the Company or WIMC in the Company
Businesses. For purposes of this provision, the term “Company Businesses” means
any business conducted by the Company or WIMC at the time of the termination of
the employee’s employment with the Company.
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, or (c) the forced
relocation of your primary job location more than 50 miles from the Company’s
St. Paul, Minnesota location; provided however, that any isolated, insubstantial
or inadvertent change, condition, failure or breach described under subsections
(a) — (c) above which is not taken in bad faith and is remedied by the Company
promptly after the Company’s actual receipt of notice from you as provided in
section 6(d) shall not constitute Constructive Termination. For purposes of this
Agreement, a material diminution in pay, title or responsibility shall not be
deemed to have occurred if: (i) the amount of your bonus fluctuates due to
performance considerations under the Company’s or WIMC’s executive incentive
plan or other Company or WIMC incentive plan applicable to you and in effect
from time to time, (ii) you are transferred to a position of comparable
responsibility, status, title, office and compensation within the Company it
being further acknowledged and agreed that in the course of aligning WIMC with
GTCS business over the twelve month period following the Effective Date, changes
may be made to your duties or title and that, so long as such duties, taken as a
whole, or title are not materially diminished, the duties and title(s) that you
have at the end of this twelve month period shall form the base line for this
Agreement or (iii) you experience a reduction in salary that is relatively
comparable to reductions imposed upon all senior executives in the Company. To
be entitled to severance benefits on the basis of Constructive Termination the
event causing Constructive Termination must not be implemented for the purpose
of avoiding the restrictions of the Code Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 of this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical

-Page 12-



--------------------------------------------------------------------------------



 



doctor chosen by the Company to the effect that you are substantially unable to
perform your duties hereunder due to any physical or mental illness or
impairment.
“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“Prorated Bonus” shall have the meaning set forth in Section 6(a) of this
Agreement.
“Restricted Period” shall have the meaning set forth in Section 7 of this
Agreement.
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a) of this
Agreement.

-Page 13-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between [Green Tree], and its parent, subsidiaries,
predecessors, successors, assigns, affiliates, insurers and related entities,
(hereinafter collectively referred to as “Employer”) and ___________________
(hereinafter “Employee”). In consideration for the mutual promises set forth
below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.

-Page 14-



--------------------------------------------------------------------------------



 



     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the [Indemnification Agreement entered into between Employee and Employer].
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.     f.   If Employee is a Minnesota resident, in
lieu of clause (e) above, Employee acknowledges and agreed that he or she may
rescind this Release by written notice NOT LATER THAN FIFTEEN (15) DAYS from the
date of execution of this Release. However, no consideration will be paid until
after the revocation of the acceptance period has expired. Additionally, for the
revocation to be effective, Employee must give written notice of Employee’s
revocation to Employer’s General Counsel.     g.   Employee will resign as an
officer and/or director of the Company or any of its affiliates or subsidiaries.

-Page 15-



--------------------------------------------------------------------------------



 



     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.
     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

                  [EMPLOYEE NAME]   [GREEN TREE]
 
               
 
      By:                      
Name Printed:
          Title:    
 
               
Date:
          Date:    
 
               

-Page 16-